Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 ANELLO FENCE, LLC,

                Plaintiff
                                                      Civil Action No. 13-3074 (JMV) (JBC)
         V.
                                                                   OPINION
 VCA SONS, INC. d/b/a FREEDOM
 FENCE, et a!.,

                Defendants.


John Michael Vazciuez, U.S.D.J.

        This trademark case arises out of a family dispute over the use of the last name “Anello”

in competing outdoor fencing businesses in northern New Jersey. D.E. 1. Plaintiff Anello Fence,

LLC, is owned by S. Steven Anello. Defendant VCA Sons, Inc. (“VCA”) d/b/a Freedom Fence,

is owned by Steven’s cousins: Vincenzo Anello, Jr.; Salvatore Anello; Christopher Anello; and

Anthony Anello. Plaintiff sued for trademark infringement, contributory trademark infringement,

misrepresentation, false designation of origin, false advertising, unfair competition, unjust

 enrichment, and tortious interference.     D.E. 1.     Defendant VCA has counterclaimed for

 cancellation of trademark registration, false advertising, cybersquatting, and unfair competition.

 D.E. 59.

        Currently pending before this Court are three motions: (1) Defendant VCA’s motion for

 summary judgment on Plaintiffs Counts I and II (Sections 32(a) and 43(a) of the Lanham Act, 15
U.S.C.   §   1125), D.E. 133; (2) Defendant VCA’s motion for summary judgment’ on the remaining

counts, D.E. 134; and (3) Defendant VCA’s motion in limine to preclude the testimony of

Plaintiffs damages expert, Gary Rosen, D.E. 135. After the initial briefing, Plaintiff requested

leave to supplement the record with certain additional arbitration awards. D.E. 149. The Court

reviewed all submissions,2 and considered the motions without oral argument pursuant to Fed. R.

Civ. P. 78(5) and L. Civ. R. 78.1(5). For the reasons that follow, Plaintiffs request to supplement

the record is granted, Defendant VCA’s motions for summary judgment are granted, and

Defendant VCA’s motion in limine is denied as moot.

    I.   BACKGROUND & PROCEDURAL HISTORY3

         This case centers on a family dispute among cousins who operate competing fencing

businesses. In 1963, brothers Emilio Anello, Sr. and Joseph Anello started Anello Brothers, Inc.,

a fencing company in northern New Jersey. Oleski SOMF        ¶ 8.   Their younger brother, Vincenzo

Anello, Sr., joined the business in 1971. Id. Steven, the owner of Plaintiff Anello Fence, is the

son of Emilio Sr., and the nephew of Vincenzo Sr. McDaniel SOMF             ¶J   3-5. The owners of




  Defendant entitles this motion as a “motion to dismiss” both in its caption and preliminary
statement. D.E. 134-1 at 1. However, Defendant then states that it “seeks summary judgment”
and cites to the relevant summary judgment standard. Id. at 5. Summary judgment is also
requested in the conclusion. Id. at 17. Plaintiff also opposes the motion on summary judgment
grounds. The Court therefore construes Defendant’s motion as one for summary judgment.
2
  Defendant submitted briefs from two separate counsel. Defendant’s briefs in support of its
motions for summary judgment are referred to as “Oleske Br.,” D.E. 133, and “McDaniel Br.,”
D.E. 134-1. Plaintiffs combined opposition is referred to as “P1. Opp’n,” D.E. 139. Defendant’s
replies are referred to as “Oleske Reply,” D.E. 144, and “McDaniel Reply,” D.E. 142.

 To the extent that the facts are not in dispute, the Court cites to Plaintiffs Complaint (“Compl.”),
D.E. 1, and Defendant’s statements of material facts (“Oleske SOMF” and “McDaniel SOMF”),
D.E. 133 at 6-8; D.E. 134-17. The Court also cites to Plaintiffs response and counter statement
of facts (“P1. RESP”), D.E.140-1, Defendant’s response to Plaintiffs counter statement of facts
(“Def. RESP”), D.E. 142-1, and underlying exhibits at times. The Court also borrows from factual
recounts given in prior opinions issued by the Court in this case.
                                                  2
Defendant VCA, Vincenzo Anello, Jr.; Salvatore Anello; Christopher Anello; and Anthony

Anello, are the sons of Vincenzo Sr. and the cousins of Steven. Id. at 7; Oleske SOMF ¶ 7. Plaintiff

Anello Fence is in Morris County, New Jersey and is a “fence contractor that sells, installs,

maintains and manufactures both residential and commercial fences[.]” Oleske SOMF           ¶J 2-3.
Defendant VCA offers similar products and services and is located within a mile of Plaintiff. Id.

¶ 10, 44.
       Some of the above-mentioned individuals and entities are no strangers to litigation amongst

themselves. Plaintiff references a number of prior adjudications in efforts to bolster its present

claims. Since Plaintiff relies so heavily on these prior adjudications, primarily in arguing issue

preclusion, the Court examined them. Because Plaintiff often mischaracterized the nature and

outcome of these prior adjudications, the Court includes an accurate description of these prior

matters. The Court also borrows from the factual accounts detailed in these prior adjudications to

shed light on the events surrounding and leading up to the present case.4

       The first matter began in 2003. See D.E. 140-3, Ex. A. After Joseph retired from Anello

Brothers, the relationship between Emilio Sr. and Vincenzo Sr. began to deteriorate as their sons

entered the business. D.E. 140-4, Ex. G at 2. The two brothers could not agree on the roles of

their respective sons. Id. In 2003, the brothers decided that only one son each could work at

Anello Brothers. Id. As a result, three of Vincenzo Sr.’s sons departed and started VCA Sons

(which stands for Vincenzo and Catherine Anello’s sons). Id.; Oleske SOMF       ¶ 1-2.




‘
  As will be discussed, the Court finds that the cited matters actually hinder, not help, Plaintiffs
cause. Because Plaintiff submitted the information in support of its opposition, the Court knows
of no legal impediment to considering the matters as they ultimately undercut Plaintiffs
arguments.
                                                 3
       following the creation of VCA in 2003, Ernilio Sr., acting individually and on behalf of

Anello Brothers, filed a verified complaint against Vincenzo Sr., VCA, and Salvatore. D.E. 140-

3, Ex. A. Essentially, Emilio Sr. believed that Vincenzo Sr. was steering business away from

Anello Brothers and to his sons at VCA. D.E. 140-4, Ex.G. at 3. Therefore, he requested an order

to show cause with temporary restraints to, among other things: (a) terminate Vincenzo Sr.’s

employment at Anello Brothers; (b) require Vincenzo Sr., Salvatore, and VCA to turn over all

Anello Brothers confidential business information and property; and (c) bar VCA from using the

Anello name in conducting its business. D.E. 140-3, Ex. A at 2. Vincenzo Sr., VCA, and Salvatore

did not file an opposition to this emergent request. Id.

       Plaintiff alleges that this 2003 litigation “resulted in the issuance of an injunction, dated

December 8, 2003, enjoining those defendants from using the ‘Anello’ name.” P1. Opp’n at 6.

Plaintiff is mistaken as to the scope of the order. The December 8, 2003 court order (“2003 Order”)

clearly grants “temporary relief.   .   .   pending a hearing on Plaintiffs application for a preliminary

injunction.” D.E. 140-3, Ex. A at 2. The 2003 Order is not a preliminary injunction, permanent

injunction, or final judgment. Rather, it appears that the actual outcome of the litigation was an

order requiring that Anello Brothers be sold to a third party or liquidated and dissolved by

December 31, 2005. D.E. 140-4, Ex. G at 3.

       The next cited litigation began in 2011 (the “2011 Lawsuits”). See D.E. 140-4, Ex. G. By

way of background, in 2005, Steven decided to move to Florida with his family, intending at the

time to permanently relocate. Oleske SOMF             ¶ 6.   In the years prior, he had also started his own

New Jersey fencing company, A Decorative Fence Company. D.E. 140-4, Ex. G at 2. However,

given his move to Florida, he decided to sell his business. Oleske SOMF               ¶ 6.   In 2006, Steven

sold A Decorative Fence to VCA and began full-time employment in Florida as a law enforcement



                                                        4
officer. D.E. 140-4, Ex. G at 2; Oleske SOMF, Ex. A at 50            ¶J   18-23. Part of his sale of A

Decorative fence included a restrictive covenant prohibiting him from returning to the northern

New Jersey fencing industry for a certain period. D.E. 140-4, Ex. G at 3.

             Shortly before Thanksgiving 2006, Emilio Sr. unilaterally closed Anello Brothers. Id.;

McDaniel SOMF          ¶   17. Upon this closing, Steven returned to New Jersey and formed Plaintiff

Anello fence on or about March 15, 2007. D.E. 140-4, Ex. G at 3; Compi.             ¶   19. Steven alleges

that he used the name “Anello” in “Anello Fence, LLC” because it was his last name and he felt

that the name was well known in the fencing industry. Oleske SOMF           ¶   11. In April 2007, Steven

paid VCA $30,000 to void his restrictive covenant. D.E. 140-4, Ex. G at 3.

             On November 17, 2009, Anello fence secured a trademark on the Supplemental Register

of the United States Patent and Trademark Office (‘P10”) for its logo “ANELLO FENCE” (Reg.

No. 3,713,566) in stylized lettering, with a triangle partially fonning the letter A. McDaniel SOMF

¶     18; D.E. 134-6, Ex. D at 12. The registration claimed first use of the mark in March 2007.

McDaniel SOMF          ¶   18. The mark was subsequently cancelled on June 24, 2016. D.E. 134-6, Ex.

D at 2. Therefore, it is not in dispute in this action.

             On July 22, 2010, Anello fence applied to register “ANELLO” on the Principal Register.

Id.    ¶   19; D.E. 134-7, Ex. E at 27. It claimed first use in April 1963. Id. As noted, Anello Fence

had only been in business since 2007; Anello Brothers had been in business from 1963 until it

closed in 2006. The examiner refused registration as the mark was “merely a surname.” McDaniel

SOMF ¶ 20. On November 16, 2010. Anello Fence amended its application, alleging that the mark

had “become distinctive of the goods/services through applicant’s substantially exclusive and

continuous ttse in commerce for at least the five years immediately before the date of this

statement.” Id. (emphasis added). At the time, and as noted, Plaintiff Anello fence had only been



                                                     5
in business for a little over three and a half years. See Compl.    ¶   19. Nonetheless, on July 5, 2011,

the examiner issued Anello Fence the service mark ANELLO (Reg. No. 3,988,606) on the

Principal Register. McDaniel SOMF      ¶ 21;   D.E. 134-7, Ex. E.

        On March 21, 2013, Anello Fence applied to register “ANELLO FENCE” on the Principal

Register as well. D.E. 134-8, Ex. F at 2. Again, Plaintiff claimed first use in April 1963. Id. at 5.

Also, on its application, Plaintiff again asserted that “[tjhe mark has become distinctive of the

goods/services through the applicant’s substantially exclusive and continuous use in commerce.

 for at least the five years immediately before the date of this statement.” Id. at 3 3-34. By this

time, Anello Fence had been in operation for over five years. See Compl.            ¶   19. On October 29,

2013, the examiner issued Anello Fence the service mark ANELLO FENCE (Reg. No. 4,425,251)

in stylized lettering, with a triangle partially forming the letter “A” on the Principal Register. D.E.

134-8, Ex. Fat 2.

        In the meantime, in Spring of 2011, Anello Brothers              --   which had been “essentially

defunct” since 2006, see D.E. 140-4, Ex. H. at 4    —   held a shareholders’ meeting. D.E. 140-4, Ex.

G at 3. At the shareholders’ meeting, Emilio Jr. joined with Vincenzo Sr. to oust Emilio Sr. from

his position as president of the company. Id. The remaining shareholders then decided to re-open

Anello Brothers (also doing business as Anello Brothers Fence Company, id. at 6 n. 5) over Emilio

Sr.’s objection. Id. at 3.

        Upon this re-opening, Steven, acting individually and on behalf of Plaintiff Anello Fence,

sued the principals of Anello Brothers in April 2011 to prevent them from using the Anello name,

asserting that he had spent much money developing and enhancing the goodwill of the name after

Anello Brothers’ 2006 closing. Id.; see also D.E. 140-3, Ex. C. Plaintiff correctly notes that this

action produced an order to show cause with temporary restraints (“2011 Order”), enjoining Anello



                                                    6
Brothers from “using the name ‘Anello’ in the operation or advertisement of any fence company.”

P1. Opp’n at 6-7; see D.E. 140-3, Ex. C at 1-2. However, the 2011 Order with temporary restraints

did not materialize into a preliminary injunction, permanent injunction, or final judgment. See

D.E. 140-4, Ex. G at 3-4. Instead, the case was consolidated with two other actions between the

parties, the 2011 Lawsuits, and the parties agreed to binding arbitration to settle the matters. Id.

       The 2011 Lawsuits resulted in a series of arbitration decisions by Arbitrator Edwin Stem,

a retired New Jersey Appellate Division Judge. Plaintiff claims that these arbitration decisions

“preclude[] Defendant from asserting any right to use the ‘Anello’ name in any manner, business

or trade name, or advertisement in the fencing industry.” P1. Opp’n at 7. All of the arbitration

decisions listed the same named parties: Steven, Vincenzo Sr., Catherine (Vincenzo Sr.’s wife),

and Emilio Sr. D.E. 140-4, Ex. G, H, I; D.E. 149, Ex. A, B. Neither VCA nor any of its principals

were parties to any of the arbitrations or subject to the decisions.

       The October 14, 2015 arbitration award (“first Arbitration Award”) primarily involved a

dispute between Steven, Vincenzo Sr., and Ernilio Sr., who were all seeking different relief. See

D.E. 140-4, Ex. G., at 4. Stem first acknowledged that Steven sought a permanent restraining

order precluding any other person or entity (except himself) from using the Anello name in the

fence business. Id. Stem noted that Vincenzo Sr. sought to use the name given his years of

operation of Anello Brothers and the goodwill and reputation he built. Id. Stem further observed

that Emilio Sr. sought liquidation and dissolution of Anello Brothers and the sale of all assets and

inventory. Id.

        Stem first ruled that Emilio Sr. and Vincenzo Sr. were each entitled to 50% of the value, if

any, of Anello Brothers. Id. at 6. Critically, Stem expressly stated that he could not “address the

trademark issue, as it is a federal question beyond the jurisdiction of the arbitration of this state



                                                   7
action and is pending in federal court.” Id. at 15. The pending federal action referred to is the

current matter. Stem further noted that Anello Brothers “was closed in November 2006, and

Steven’s father [Ernilio Sr.], then corporate president, had no objection to Steven’s use of the

Anello name.” Id. Yet, there was no indication of an assignment of Anello Brothers to Steven.

Id. Additionally, Stem continued, Emilio Sr. was not the only owner of Anello Brothers at the

time. Id. As Stem explained, Vincenzo Sr. was also a 50% owner and had worked in the business

his entire adult life, enhancing the name Anello and its goodwill. Id. Therefore, Stem ruled that

he would not “preclude Vincenzo [Sr.] from using the name Anello Brothers or Anello Brothers

Fence Company, if he wishes to use it while Steven operates the Anello Fence Company.” Id. at

16. Stem found “no incompatibility in the respective use of those names,” Id., but noted that “the

federal court may have jurisdiction and authority to consider and address this issue incident to the

trademark litigation,” Id. at 16, n. 12.

        Stem then continued to rule in his First Arbitration Award that “[i]f Vincenzo [Sr.] wants

to use the name Anello Brothers,” then “Steven is entitled to compensation for costs and expenses

undertaken by him in obtaining, promoting and enhancing the Anello name after Anello Brothers

closed in 2006,” requiring Vincenzo Sr. to “reimburse Steven for his counsel fees in connection

with the [2011 Order] and the order dissolving the corporation shall be vacated.” Id. at 15. Stem

also concluded that as to the other defendants in 2011 Lawsuits, “Steven did not sustain his burden

in proving independent claims.” Id. at 16, n. 14 (emphasis added).

        On December 18, 2016, Judge Stem issued a Third Supplemental Arbitration Award,5

addressing the counsel fees that the First Arbitration Award provided to Steven “as compensation




  Plaintiff does not rely on, or cite to, the other supplemental awards other than those discussed
herein.
                                                 $
for vacating the [2011 temporary] injunction.” D.E. 140-4, Ex. H at 1. Steven, who was awarded

counsel fees, and Vincenzo Sr., who was ordered to pay such fees, were the relevant parties to this

Third Supplemental Arbitration Award. Stern, however, made clear the following:

              Vincenzo [Sr.] also makes arguments addressed to the propriety of
              the trademark application and statements made by Steven in the
               course of the state and federal proceedings. The parties have agreed
              from the beginning of the arbitration that issues relating to the
               trademark and federal action cannot be part of this arbitration
               which flows from settlement of the State cottrt action. Through a
               letter from Mr. [Mark] Ingber, [legal counsel to Steven,] Steven
               insists that the trademark proceedings preclude commercial use of
               the Anello name by his uncle and uncle’s immediate family. Suffice
               it to say, however, that the parties before me agree that challenges
               to the trademark and its impact remain for resolution in federal
               court.

Id. at 4 (emphases added). Stern repeatedly noted that his decision could be impacted by the

pending federal court action. See id. at 5 (“Steven deserves compensation for having to give up

rights he secured, at least rights he secured in the short term before the federal court speaks as to

the permanency and scope of those rights.”); see also id. at 7 n. 3 (“This award again recognizes

the fact that federal litigation is pending, and that it may impact parts of my award.”).

       On June 2, 2016, Stern issued a Fifth Supplemental Arbitration Award after Vincenzo Sr.

formally advised that he elected not to pay Steven the amount awarded for costs and expenses

undertaken by Steven to enhance the name after Anello Brothers’ 2006 closure. D.E. 140-5, Ex. I

at 1. Stem then visited two signs for Freedom Fence to determine whether they were promoting

Anello as a trade name. Id. Stem concluded that the first sign did not display Anello at all and

the second sign displayed Anello boldly under the letters “V” and “C” but concluded that the sign

need not be taken down because it was difficult to see from the street. Id. at 1-2. Stern then opined

that it would be prudent for Vincenzo Sr. to “make clear that Anello refers to use of a family name




                                                  9
only” in any future public display of the name. Id. at 2. Stem concluded that he “believe[d] this

decision terminates the [state court] proceedings as between Steven and Vincenzo [Sr.]” Id.6

       As noted, the pending federal trademark action referenced in the foregoing arbitration

awards is the matter before the Court. Plaintiff filed its Complaint on May 14, 2013 against VCA,

Clipper Magazine, Inc. (“Clipper”), and Shopper’s Guide, LLC (“Shopper”), alleging seven

counts: (I) trademark infringement under the Section 32(a) of the Lanham Act, 15 U.S.C.            §
1114(1)(a), against all Defendants; (II) misrepresentation, false designation of origin, false

advertising, and unfair competition under Section 43(a) of the Lanham Act, 15 U.S.C.      § 1125(a),
against all Defendants; (III) contributory and/or vicarious trademark infringement against

Defendants Clipper and Shopper; (IV) common law false advertising and unfair competition

against all Defendants; (V) unfair competition under N.J.S.A.   § 56:4-1 against all Defendants; (VI)
unjust enrichment against all Defendants; and (VII) tortious interference against all Defendants.

D.E. 1. Defendant Clipper was later dismissed with prejudice from this action pursuant to a

consent order. D.E. 24. The Court stayed Plaintiffs later motion for default judgment against




6
  After the initial briefing, Plaintiff requested permission to supplement the record with two
additional supplemental arbitration awards. D.E. 149. VCA objected. D.E. 150. The Court
grants Plaintiffs request, but finds that the additional submissions do not aid Plaintiffs case. In
the Tenth Supplemental Arbitration Award, Steven and Anello fence were awarded two telephone
numbers over the objection of Vincenzo Sr. and Anello Brothers (non-parties to the current action).
D.E. 149, Ex. A at 1-2. In the Eleventh Supplemental Arbitration Award, Steven and Anello fence
were awarded the option to purchase one of Anello Brother’s phone numbers (since Anello
Brothers has been dissolved), but not VCA’s fax number. D.E. 149, Ex. A at 3-4. Again, both of
these supplemental arbitration decisions stem from the 2011 Lawsuits and prior arbitration awards
discussed above, where Stem explained that he does not have jurisdiction over the federal
trademark issue. The Court finds that Plaintiffs argument regarding the relevancy of these
documents is misguided.


                                                10
Shopper until the issue of the ownership and validity of the ANELLO mark had been litigated on

the merits.7 D.E. 53.

       Defendant VCA answered Plaintiffs Complaint on July 3, 2013, and asserted twelve

counterclaims/third-party claims on behalf of Defendant VCA and third-party plaintiff Anello

Brothers, against counterclaim/third-party defendants Anello fence, Steven, and Mark Ingber,

Esq. (Steven’s attorney) (collectively “CC Defendants”), alleging (I) false or fraudulent trademark

registration under 15 U.S.C.   § 1120 against all CC Defendants; (II) cancellation of trademark
registrations against Steven and Anello Fence; (III) false advertising under Section 34(a) of the

Lanham Act, 15 U.S.C.   § 1125, against Steven and Anello fence; (IV) reverse passing-off under
15 U.S.C.   § 1125(a), against Steven and Anello Fence; (V) cybersquatting under 15 U.S.C. §
1125(d), against Steven and Anello Fence; (VI) common law trademark infringement against

Steven and Anello Fence; (VII) unfair competition under N.J.S.A.     § 56:4-I and 56:4-2, against
Steven and Anello Fence; (VIII) unlawful interference with prospective economic advantage

against Steven and Anello Fence; (IX) fraud as to all CC Defendants; (X) unjust enrichment as to

Steven and Anello Fence; (XI) tortious interference with contract as to all CC Defendants; and

(XII) malicious abuse of process against all CC Defendants. D.E. 13.

       On August 6, 2013, Plaintiff moved to dismiss the counterclaims/third-party claims. D.E.

18. On March 14, 2014, Judge Cecchi adopted Judge Clark’s Report and Recommendation, D.E.

45, and dismissed third-party plaintiff Anello Brothers from the action as they were improperly

joined without a motion to intervene. D.E. 50. Judge Cecchi then ordered VCA to submit an




 Thus, in this decision, the Court is referring to VCA when it uses the term Defendant without
any further clarification.
                                                11
amended answer including only the counterclaims relevant to VCA       —   not Anello Brothers   —   as this

distinction was unclear in the original Answer. D.E. 52.

       Rather than filing an amended answer, on March 27, 2014, VCA applied for an order to

show cause with temporary restraints allowing VCA to include the phrase “Third Generation

Family Owned & operated Business by Salvatore Anello, Vincenzo Anello, Jr., Christopher

Anello, and Anthony Anello” in its advertising during the pendency of the action. D.E. 55. On

April 11, 2014, Judge Cecchi denied this application, reasoning that VCA’s “only justification for

emergent relief is that ‘[a]s a result of this litigation, Clipper Magazine, Inc. and Shopper’s Guide,

LLC have refused to run advertisements for Freedom fence which reference, in any way,

[Christopher] or [Christopher’s] brothers’ full names,” but “[t]his matter has been pending for

nearly a year” and Defendants submission “contains no statement as to why the requested relief

has suddenly become emergent, necessitating a procedure other than by notice of motion.” D.E.

57 at 1-2.

        Defendant VCA then filed an Amended Answer on May 6, 2014, alleging the following

counterclaims: (I) cancellation of trademark registration; (II) false advertising under Section 43(a)

of the Lanham Act, 15 U.S.C.     § 1125; (III) cybersquatting pursuant to 15 U.S.C. § 1125(d); and
(IV) unfair competition under N.J.S.A.      § 56:4-1 and 56:4-2. D.E. 59. Former third-party
defendant Mark Ingber, Esq. was not included, and he was dismissed as a party in this case. See

D.E. 59; D.E. 100 at 3 n. 3.

        On August 12, 2014, Plaintiff moved to dismiss the counterclaims in Defendant’s

Amended Answer. D.E. 70-2. On January 27, 2016, Judge Cecchi granted this motion in part and

denied it in part. D.E. 100, 101. Judge Cecchi granted the motion to dismiss as to Steven,




                                                  12
dismissing him as a third-party defendant to the action, but denied the motion as to Anello fence.

Id. The remaining parties   —   Anello Fence, VCA, and Shopper   —   then conducted discovery.

          On March 26, 2018, VCA moved for summary judgment. D.E. 133, 134. Jerald Oleske,

Esq. submitted a brief on VCA’s behalf as to the first two counts in the Complaint (violations of

Sections 32(a) and 43(a) of the Lanham Act), D.E. 133, and Jay McDaniel, Esq. submitted a brief

on VCA’s behalf that also addresses the remaining counts and counterclaims/third-party claims,

D.E. 134-1. Plaintiff filed a single opposition, D.E. 140, to which VCA’s attorneys separately

replied, D.E. 142, 144. VCA also filed a motion in timine on March 26, 2018, seeking to preclude

the expert testimony of Plaintiffs damages expert, Gary Rosen. D.E. 135-1. Plaintiff opposed

this motion, D.E. 139, and VCA replied, D.E. 141.

    II.    SUMMARY JUDGMENT STANDARD

          A moving party is entitled to summary judgment where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact in dispute is material when it “might affect the outcome of the suit

under the governing law” and is genuine “if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Disputes over irrelevant or unnecessary facts will not preclude granting a motion for summary

judgment. Id. “In considering a motion for summary judgment, a district court may not make

credibility determinations or engage in any weighing of the evidence; instead, the nonmoving

party’s evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor.”

Marino v. Indtts. Crating Co., 35$ f.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at

255)). In other words, a court’s role in deciding a motion for summary judgment is not to evaluate




                                                 13
the evidence and decide the truth of the matter but rather “to determine whether there is a genuine

issue for trial.” Anderson, 477 U.S. at 249.

       A party moving for summary judgment has the initial burden of showing the basis for its

motion and must demonstrate that there is an absence of a genuine issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). After the moving party adequately supports its motion,

the burden shifts to the nonmoving party to “go beyond the pleadings and by [his] own affidavits,

or by the depositions, answers to intenogatories, and admissions on file, designate specific facts

showing that there is a genuine issue for trial.” Id. at 324 (internal quotation marks omitted). To

withstand a properly supported motion for summary judgment, the nonmoving party must identify

specific facts and affirmative evidence that contradict the moving party. Anderson, 477 U.S. at

250. “[I]f the non-movant’s evidence is merely ‘colorable’ or is ‘not significantly probative,’ the

court may grant summary judgment.” Messa v. Omaha Prop. & Cas. Ins. Co., 122 F. Supp. 2d

523, 528 (D.N.J. 2000) (quoting Anderson, 477 U.S. at 249-50)).

       Ultimately, there is “no genuine issue as to any material fact” if a party “fails to make a

showing sufficient to establish the existence of an element essential to that party’s case.” Celotex

Corp., 477 U.S. at 322. “If reasonable minds could differ as to the       import of   the evidence,”

however, summary judgment is not appropriate. See Anderson, 477 U.S. at 250-51.




                                                 14
    Ill. ANALYSIS

Issue Preclusion/Collateral Estoppel

       Citing the 2003 Order, the 201 1 Order, and the arbitration rulings, Plaintiff primarily

argues that VCA is not entitled to summary judgm ent because of issue preclusion. For the reasons

that follow, issue preclusion (also commonly referred to as collateral estoppel) is not applicable.8

       “[A] federal court, in determining the collateral estoppel effect of a state court proceeding,

should apply the law of the state where the.   .   .   proceeding took place[.]” Taylor v. S.T Good Ins.,

Inc., No. 10-4258, 2012 WL 83650, at *3 (D.N.J. Jan. 11, 2012) (quoting Anela v. City of

Wildwood, 790 F.2d 1063, 1068 (3d Cir. 1987)). Here, all former proceedings took place in New

Jersey, therefore the Court applies New Jersey issue preclusion law.9

       Under New Jersey law, the party asserting the doctrine of issue preclusion must show the

following:




8
 Moreover, the Court is dismayed at Plaintiffs representations concerning the contents and effects
of the 2003 Order, the 2011 Order, and the arbitration awards. Plaintiffs representations are, to
say the least, not accurate.
‘
  As to the arbitration awards, Plaintiff has not provided proof that any of the awards were
confirmed by a court of competent jurisdiction. However, pursuant to New Jersey law, it is not
clear whether the awards must be confirmed before issue preclusion applies. See, e.g., Rasmussen
v. Vineland Bc!. of Edttc., 2014 WL 7236525, at *8 (N.J. Super. Ct. App. Div. Dec. 22, 2014)
(“[Plaintiff] argues that the arbitrator’s decision should not be given preclusive effect because it
was not reviewed. He misunderstands the exception. The issue is whether judicial review was
available, not whether it was in fact sought.”). On the other hand, when a state arbitration decision
has not been confirmed, federal courts have applied federal preclusion law and award the decisions
no preclusive effect. See, e.g., Kisbi Lees Meclz. LLC v. Pinnacle Insulation, Inc., No. 11-5093,
2012 WL 4442768, at *5 (D.N.J. Sept. 24, 2012) (analyzing the preclusive effect of an
unconfirmed arbitration award in a state law breach of contract action and recognizing that
“unconfirmed arbitration awards are not entitled to recognition under the Full Faith and Credit
Statute, [2$ U.S.C. § 173$].”).
        Here, even if the arbitration awards were confirmed, the Court finds that they do not result
in a finding of issue preclusion. As a result, the Court notes the foregoing issue concerning
confirmation but does not rule on it.
                                                        15
                  (1) the issue to be precluded is identical to the issue decided in the
                  prior proceeding; (2) the issue was actually litigated in the prior
                  proceeding; (3) the court in the prior proceeding issued a final
                  judgment on the merits; (4) the determination of the issue was
                  essential to the prior judgment; and (5) the party against whom the
                  doctrine is asserted was a party to or in privity with a party to the
                  earlier proceeding.

fields v. City of Salem Hous. Auth., 710 F. App’x 567, 571 (3d Cir. 2017) (quoting Olivieri v.

Ylif. Carpet, Inc., 186 N.J. 511, 521 (2006)). Nevertheless, even when the requirements of issue

preclusion are otherwise met, “the doctrine, which has its roots in equity, will not be applied when

it is unfair to do so.” Olivieri, 186 N.J. at 52 1-22.

        In certain circumstances, New Jersey permits issue preclusion to be asserted by a person

who was not a party (or in in privity with the party) to the earlier action. Defensive issue preclusion

“‘permits a defendant who was not a party to an action involving a common plaintiff to use a

finding of fact from the prior action to preclude litigation of the issue in a pending case.”

Ivashenko v. Katelyn Court Co., 401 N.J. Super. 99, 109 (App. Div. 200$) (quoting Konieczny v.

Ivficciche, 305 NJ.Sttper. 375, 385 (App.Div.1997)). New Jersey also recognizes offensive issue

preclusion   —   in which a plaintiff who was not a party to the earlier action uses the doctrine against

a defendant who was a party in the earlier matter but its application is much more restrained than
                                                      —




defensive issue preclusion. Kortenhaus v. Eli Lily & Co., 228 N.J. Super 162, 164-655 (citing

Park-lane Hosie,iy Co. v. Shore, 439 U.S. 322, 326 (1979)). See also Perry v. Tuzzio, 288 N.J.

Super. 223, 232, 672 A.2d 213, 217 (App. Div. 1996) (“Although we recognize that mutuality of

estoppel is not an absolute prerequisite, the doctrine will not be applied to a non-party where the

economy of resorting to the doctrine is substantially outweighed by considerations of fairness,

particularly where the doctrine is invoked offensively rather than defensively.”)




                                                     16
       Here, the parties to the earlier adjudications often varied from the present case. Plaintiff,

however, completely fails to address privity. The New Jersey Supreme Court has “described the

concept of privity as being “necessarily imprecise.” Allen v. V& A Bros., 208 N.J. 114, 139 (2011)

(quoting Zirger v. Gen. Accid. Ins. Co., 144 N.J. 327, 338 (1996)). “[lIt is merely a word used to

say that the relationship between the one who is a party on the record and another is close enough

to include that other within the resjttdicata.” Id. “In general, a relationship is considered ‘close

enough’ only when the party is a virtual representative of the non-party, or when the non-party

actually controls the litigation.” Id. (internal quotations and alterations omitted).

       Plaintiff seeks to use issue preclusion against Defendant VCA. VCA was a party to the

2003 Order so privity is not an issue. See D.E. 140-3, Ex. A. However, neither Steven nor Anello

Fence were parties to the action. Plaintiff has not produced any evidence that he was in privity

with the plaintiff (his father) in that action. Therefore, Plaintiff appears to be arguing some form

of non-mutual, offensive issue preclusion. Yet, Plaintiff advances no argument as to why the more

heightened standard for granting non-mutual, offensive issue preclusion as to the 2003 Order is

met in that case. In fact, Plaintiff does not even address the issue of offensive issue preclusion.

As a result, the 2003 Order does not result in issue preclusion.

        One of VCA’s owners, Christopher, was party to the 2011 Order, therefore Defendant VCA

is potentially in privily with him. See D.E. 140-3, Ex. C. Yet, without further information, the

Court cannot conclusively find that VCA was in fact in privity with Christopher. As a result,

Plaintiffs argument fails on privity grounds as to the 2011 Order.

        As noted, the arbitration (and resulting decisions) involved Steven, Vincenzo Sr., Catherine

(Vincenzo Sr.’s wife), and Emilio Sr. VCA was not involved and neither were VCA’s owners.

The record does not indicate that Catherine or Emilio Sr. were affiliated with VCA.           As to



                                                  17
Vincenzo Sr.’s affiliation with VCA, the record does not indicate that he ever worked for VCA or

represented the company in any way. Again, as the party asserting issue preclusion, Plaintiff bears

the burden of showing its applicability, and Plaintiff fails to submit any sufficient evidence from

which the Court could conclude that VCA was in privity Vincenzo Sr. or Catherine. Plaintiffs

argument fails for this reason.

         Plaintiffs issue preclusion assertion fails for additional reasons. First, the 2003 Order was

only a temporary restraining order. D.E. 140-3, Ex. A at 2 (the order granted “temporary relief.

 pending a hearing on Plaintiffs application for a preliminary injunction”). There is no evidence

of an injunction (either preliminary or pennanent), as Plaintiff claims, P1. Opp’n at 6, and no

evidence of a final judgment. There is no evidence that the pertinent issues were fully litigated

before the temporary restraints were issued. Instead, based on the subsequent arbitration decisions,

it appears that the parties settled the dispute on tenns without any restraints. D.E. 140-4, Ex. G at

3. Therefore, Plaintiff fails to establish a final judgment as to the 2003 Order, much less that the

disputed issues were essential to that judgment. The 2011 Order suffers from the same infirmities

as the 2003 Order. The 2011 Order was, again, only a temporary restraining order. D.E. 140-3,

Ex. C.     There is no evidence that it materialized into a preliminary injunction, permanent

injunction, or final judgment. The evidence indicates that this action was consolidated with other

pending litigation between the family members (the 2011 Lawsuits) and sent to arbitration. See

DE. 140-4, Ex. G at 3-4. Plaintiff again fails to establish a final judgment, much less that the

disputed issues were essential to that judgment.

         Most significantly, the arbitration decisions do not warrant collateral estoppel because they

did not involve the disputed issues in this case. As a result, and by definition, they could not have

been necessary to the arbitrator’s decisions. Judge Stem took great pains to expressly emphasize



                                                   18
that he was not deciding the federal trademark issue, as it was beyond the scope of his authority,

and that a later adjudication by the federal court could impact his rulings. E.g., D.E. 140-4, Ex. G

at 15; (“It is agreed that I cannot address the trademark issue, as it is a federal question beyond the

jurisdiction of the arbitration of this state action and is pending in federal court.”); D.E. 140-4, Ex.

H at 4 (“The parties have agreed from the beginning of the arbitration that issues relating to the

trademark and federal action cannot be part of this arbitration which flows from settlement of the

State Court action”); Id. (“Suffice it to say, however, that the parties before me agree that

challenges to the trademark and its impact remain for resolution in federal court.”); Id. at 7 n. 3

(“This award again recognizes the fact that federal litigation is pending, and that it may impact

parts of my award.”). The Court therefore finds it remarkable that Plaintiff now argues that “the

arguments now raised by Defendant are identical to the issues decided as part of the 2003, 2011,

and 2012 lawsuits, as well as the Arbitration Award,” and that “these issues were fully litigated in

numerous cases and in arbitration by all parties involved in the instant action.” P1. Opp’n at 8-9.

The federal trademark issue clearly was never litigated in any of these prior adjudications. To the

contrary, the parties were warned that later adjudication of this issue could impact the arbitration

rulings.

           Moreover, aside from the federal trademark issues, Judge Stern acknowledged that “Steven

did not sustain his burden in proving [his] independent claims.” D.E. 140-4, Ex. G at 16 n. 14.

Judge Stern also did not enjoin Vincenzo Sr. from using the name “Anello” in Anello Brothers,

but instead required Vincenzo Sr. to compensate Steven for certain costs, fees, and expenses. Id.

at 15; D.E. 140-5, Ex. I at 1. Even in making these rulings as to who could use the Anello name,

Judge Stern again noted that “the federal court may have jurisdiction and authority to consider and

address this issue incident to the trademark litigation.” D.E. 140-4, Ex. G at 16 n. 12.



                                                   19
          for the foregoing reasons, the Court finds that issue preclusion is not applicable. Plaintiff

does not demonstrate that the correct parties or their privies existed in prior adjudications. Plaintiff

does not explain why non-mutual offensive issue preclusion applies. Plaintiff does not show that

identical issues pending before the Court were raised, actually litigated, and necessary to any prior

judgment.

Trademark Infringement

          Plaintiff alleges trademark infringement under the Section 32(a) of the Lanham Act, 15

U.S.C.    § 11 14(1)(a), and misrepresentation, false designation of origin, false advertising, and
unfair competition under Section 43(a) of the Lanharn Act, 15 U.S.C.       § 1125(a). Compi. ¶J 71-
8$. “The law of trademark protects trademark owners in the exclusive use of their marks when

use by another would be likely to cause confusion.” fisons Horticitititre, Inc. v. Vigoro Inthts.,

Inc., 30 f.3d 466, 472 (3d Cir.1994) (internal citations omitted). Trademark infringement occurs

when “(1) the marks are valid and legally protectable; (2) the marks are owned by the plaintiff;

and (3) the defendant’s use of the marks to identify goods or services is likely to create confusion

concerning the origin of the goods or services.” Parks LLC v. Tyson foods, mc, 863 F.3d 220 (3d

Cir. 2017) (quoting ford Motor Co. v. Summit Motor Prod., Inc., 930 f.2d 277, 291 (3d Cir.

1991)).

          A “trademark” under the statute

                 includes any word, name, symbol, or device, or any combination
                 thereof-- (1) used by a person, or (2) which a person has a bona fide
                 intention to use in commerce and applies to register on the Principal
                 Register established by this chapter, to identify and distinguish his
                 or her goods, including a unique product, from those manufactured
                 or sold by others and to indicate the source of the goods, even if that
                 source is unknown.




                                                   20
15 U.S.C.   § 1127. However, a trademark can be refused registration on the Principal Register for
numerous reasons, including if it is “merely descriptive or deceptively misdescriptive” of

applicant’s goods, or if it is “primarily merely a surname.” 15 U.S.C. §sS 1052(e)(1), (e)(4).

       “A valid and legally protectable mark must be ‘distinctive,’ which may be shown in two

ways.” Parks LLC v. Tyson Foods, mc, 863 F.3d 220, 230 (3d Cir. 2017). First, “[s]orne marks

are, by their very nature, considered distinctive.” Id. (citing 2 McCarthy on Trademarks       § 11:2).
These “inherently distinctive marks include ones that are arbitrary or fanciful, such as APPLE for

computers or SHELL for gasoline.” Id. (citing 2 McCarthy on Trademarks            § 11:11). They also
include marks that “are suggestive of a product’s function but not descriptive such as PENGUIN

for freezers or SAMSON for weight training machines.” Id. (citing 2 McCarthy on Trademarks            §
11:62). “On the other hand, marks that are merely descriptive of the product are not inherently

distinctive and secondary meaning must be proven before such a name will be protectable.” Id.

(citing 2 McCarthy on Trademarks     § 11:2); see also Commerce Nat’l Ins. Servs., Inc. e. Commerce
Ins. Agency, Inc., 214 f.3d 432, 43$ (3d Cir. 2000). Further, “[t]rademarks based on the surname

of a founder are not inherently distinctive.” Parks, $63 F.3d at 231 (citing Doeblers’Pennsylvania

Hybrids, Inc. v. Doebler, 442 f.3d $12, $27 n.17 (3d Cir. 2006), as amended (May 5, 2006)).

Generic names are not eligible for trademark protection. Id. at 230 n. 16.

       As to secondary meaning, the Third Circuit has observed that “[s]econdary meaning exists

when the mark is interpreted by the consuming public to be not only an identification of the product

or services, but also a representation of the origin of those products or services.” Id. at 231 (quoting

Commerce Nat’l, 214 F.3d at 43$) (internal quotations omitted).            The Circuit provided the

following factors to assess secondary meaning:

                (1) the extent of sales and advertising leading to buyer association;
                (2) length of use; (3) exclusivity of use; (4) the fact of copying; (5)


                                                  21
                  customer surveys; (6) customer testimony; (7) the use of the mark
                  in trade journals; (8) the size of the company; (9) the number of
                  sales; (10) the number of customers; and, (11) actual confusion.

Id. (quoting Commerce Nat’t, 214 F.3d at 438).

       Registering a trademark does not mean that it is a valid trade mark. See Matat v. Tam, 137

S. Ct. 1744, 1753 (2017) (citing 15 U.S.C.   § 1057(b)) (explaining that registration is simply “prima
facie evidence” of a valid trademark). Federal registration does, however, “confer[] important

legal rights and benefits on trademark owners who register their marks.” Id. (quoting B & B

Hardware, Inc. v. Hargis Inthts., Inc., 135 S. Ct. 1293, 1317 (2015)).          For example, federal

registration on the Principal Register:

                  (1) serves as constructive notice of the registrant’s claim of
                  ownership of the mark; (2) is prima facie evidence of the validity of
                  the registered mark and of the registration of the mark, of the
                  owner’s ownership of the mark, and of the owner’s exclusive right to
                  use the registered mark in commerce on or in connection with the
                  goods or services specified in the certificate; and (3) can make a
                  mark incontestable once a mark has been registered for five years.

Id. (quoting 15 U.S.C.      § 1072, 1057(b), 1065, 1115(b)) (internal citations and quotations
omitted). Registration on the Principal Register also “enables the trademark holder to stop the

importation into the United States of articles bearing an infringing mark.”           Id. (quoting 3

McCarthy   § 19:9) (internal quotations omitted).
        Here, Plaintiff’s two trademarks        —   ANELLO (3,988,606) and ANELLO FENCE

(4,425,251)   —   are registered on the Principal Register.’° D.E. 134-7, Ex. E; D.E. 134-8, Ex. F.

This is prima fade evidence that the marks are valid. Plaintiff contends that the only defenses

available to Defendant are those under 15 U.S.C. 1115(5).          P1. Opp’n at 10, 19.    The Court



‘
   As noted above, Plaintiffs other trademark, ANELLO FENCE (3,713,566), was registered on
the Supplemental Register but has since been cancelled, see D.E. 134-6, Ex. D at 2, so it is not
subject to this dispute.
                                                    22
disagrees Section 1115(b) only applies when a mark has become incontestable under Section

1065. See 15 U.S.C.       § 1115(b) (“To the extent that the right to use the registered mark has become
incontestable under section 1065 of this title, the registration.         . .   shall be subject to the following

defenses   . . . .“).   Here, Plaintiffs marks (2011, 2013) were within the five-year contestability

window when the litigation was commenced in 2013. See D.E. 1. As a result, Defendants may

raise any legal or equitable ground to challenge the validity of the trademarks.

       Defendants argue that the trademarks are not valid because they were procured through

fraud, specifically material misrepresentation. Oleske Br. at 14-16. Fraudulent procurement of a

trademark is a ground for cancellation of both a contestable and incontestable mark. 15 U.S.C.                §
1064(3), 1065. The Third Circuit recognizes that

                  [t]he Lanham Act provides that a third party may petition for
                  cancellation of a registered trademark if the registration was
                  procured by fraud, a showing that must be made by clear and
                  convincing evidence that the applicant or registrant knowingly made
                  a false, material representation with the intent to deceive the PTO.

Covertech fabricating, Inc., $55 F.3d 163, 174-75 (3d Cir 2017) (internal quotations, citations,

and alterations omitted) (citing 15 U.S.C. §5S 1064(3), 1120; In reBose Corp., 580 F.3d 1240, 1245

(Fed. Cir. 2009); Marshak v. Treadwelt, 240 F.3d 184, 196 (3d Cir. 2001)); see also Am. Cruise

Lines, Inc. v. HMSAm. Queen Steamboat Co. LLC, 223 F. Supp. 3d 207, 214 (D. Del. 2016) (“To

prove fraudulent procurement generally, a complainant must show, by clear and convincing

evidence, that the registrant knowingly made false, material representations of fact in connection

with an application for a registered mark       .   . .   and [that] the registrant had a purpose or intent to

deceive the PTO.”) (internal quotations and alterations omitted). Further, the “intent to deceive

can be inferred from indirect or circumstantial evidence, indicating that the registrant actually

knew or believed that someone else had a right to the mark.” Covertech, $55 F.3d at 175 (internal



                                                          23
quotations and citations omitted) (citing In reBose Corp., 580 F.3d at 1245; Mars/zak, 240 F.3d at

196).

        In Covertech, the plaintiff, a manufacturer of protective packaging and reflective

insulation, entered into an agreement with the defendant distributer whereby the defendant was the

exclusive distributor of the plaintiffs “rFOIL” products, including “ULTRA”             —   one of the

plaintiffs specialty products within this umbrella brand. Id. at 168-69. Plaintiff had a United

States trademark for rFOIL, and a Canadian trademark for ULTRA. Id. The exclusive distribution

agreement subsequently broke down. Id. The defendant        —   without notice to, or permission from,

the plaintiff— then petitioned for a United States trademark of ULTRA and eventually obtained it.

Id. After a one-week bench trial, the district court cancelled defendant’s registration based on a

finding of fraud on the PTO. Id. at 169, 174.

        The Third Circuit affirmed the decision. Id. at 174-75. At trial, the defendant’s President,

Michael Boulding indicated that “he believed no other person, firm, corporation, or association

ha[d] the right to use the mark.” Id. at 175. The Third Circuit found that the district court was

“entirely justified” in finding such testimony not credible “[i]n light of Mr. Boulding’s prior

interactions with [the plaintiff], [as] he must have known or believed that [the plaintiff] had a right

to use the mark.” Id. The Covertech court noted that at the time of Boulding’s statement, the

defendant was aware that the plaintiff had registered the mark “ULTA” in Canada and continued

to sell ULTRA in the United States.           Id.    The Circuit also noted two other intentional

misrepresentations that Boulding made to the PTO, but did not evaluate them because this single

statement was enough to establish that the defendant obtained registration of the ULTRA mark

through fraud. Id. at 175 n. 5.




                                                    24
       Here, the Court finds that there is no genuine dispute of material fact precluding a finding

that Steven Anello procured the trademarks ANELLO (3,988,606) and ANELLO FENCE

(4,425,251) through fraud. First, as to ANELLO, Anello Fence, through Steven, applied to register

“ANELLO” on the PTO Principal Register on July 22, 2010. D.E. 134-7, Ex. E at 27. Steven

claimed first use in April 1963. Id. The examiner refused registration as the mark was “merely a

surname.” McDaniel SOMF ¶ 20. On November 16, 2010, Anello Fence amended its application

to allege that the mark had “become distinctive of the goods/services through applicant’s

substantially exclusive and continuous use in commerce for at least the five years immediately

before the date of this statement.” Id.     On July 5, 2011, the examiner issued Anello Fence the

service mark ANELLO on the Principal Register. McDaniel SOMF ¶21; D.E. 134-7, Ex. E.

       The representation of “substantially exclusive and continuous use in commerce for at least

the five years immediately before the date of this statement” is demonstrably false. Moreover,

Steven’s claimed basis for the representation was due to an assignment from Anello Brothers. In

its Complaint, Plaintiff asserted that in 2006, Emilio Sr. “retired, and all rights to the business and

the ‘ANELLO’ mark were transferred to the Plaintiff.” Compl.        ¶   19. However, this allegation is

not only patently false, but Steven also admitted that it was untrue during his deposition.

        It is undisputed that Anello Fence had been in business for less than four years at the time

of the representation in November 2010. See Compl.       ¶   19. Steven started Anello Fence in 2007

so there is no doubt that he was aware of when he began the business. Before that, Steven had

another fence company, A Decorative Fence, which he sold to VCA in approximately 2006. After

selling A Decorative Fence, Steven moved to Florida and became a full-time law enforcement

officer. When he moved to Florida, Steven did not intend to return to New Jersey. Then, upon

returning to New Jersey, Steven paid $30,000 to VCA to be released from his restrictive covenant



                                                  25
that he had agreed to when he sold A Decorative Fence.              Thus, when Steven made the

representation on November 16, 2010 concerning five years of continuous use, the representation

was false as to Anello Fence (which had been in business less than four years).11 Nevertheless, in

its Complaint, Plaintiff asserted that it had continuous use since 1963 due to its relationship with

Anello Brothers.12

       The Court finds that Steven’s claimed first use in 1963, in both the ANELLO (3,988,606)

and ANELLO FENCE (4,425,251) marks’ applications, is a knowingly false statement sufficient

to cancel both marks’ registrations. There is no genuine dispute of material fact on the issue to

deny summary judgment. Both the ANELLO and ANELLO FENCE marks’ applications claimed

first use in 1963. D.E. 134-7, Ex. E at 27; D.E. 134-8, Ex. F at 5. As noted, Steven’s justification

for first use in 1963 is that “{i]n 2006, S. Steven Anello’s father retired, and all rights to [Anello

Brothers] and the ‘ANELLO’ mark were transferred to the Plaintiff” Compl.         ¶ 19.   It is true that

Anello Brothers opened in 1963 and built up goodwill in the northern New Jersey fencing industry

until Emilio Sr., Steven’s father, unilaterally closed the business in 2006. Oleski SOMF            ¶   8,




“The Court recognizes that at the time Plaintiff applied for the ANELLO FENCE mark (March
21, 2013, D.E. 134-7, Ex. E at 2) Anello Fence had in fact been in business for over five years,
making this statement (which was also included in the ANELLO FENCE application, see Id. at
33-34) accurate as to that point. However, the statements also claimed that use was “substantially
exclusive” in both applications, yet the record indicates that Steven knew that his cousins were
competing with him in the northern New Jersey fencing industry during both of these relevant time
periods and using the Anello name. See D.E. 140-4, Ex. G at 3 (explaining that Steven paid his
cousins $30,000 to void a restrictive covenant that otherwise would have prevented him from
competing with his cousins in the northern New Jersey fencing industry). Therefore, the record
seems to indicate that this “substantially exclusive” assertion also potentially amounts to fraud in
both applications, but the Court does not rule on this issue as it finds that VCA’s claim of first use
in 1963 is sufficient to cancel both registrations.
12
  Plaintiffs argument as to an assignment from Anello Brothers also does not address the time
between Anello Brothers closing in Thanksgiving 2006 and the start of Anello fence the
following spring.
                                                 26
McDaniel SOMF ¶ 4, 17; D.E. 140-4, Ex. G at 3. However, Steven was never an owner of Anello

Brothers. Therefore, for Steven to entitled to take advantage of Anello Brothers’ goodwill, Anello

Brothers must have assigned it to him, as Steven alleges. Compl.   ¶   18.

       “Formal assignments of trade names are not required, because the law presumes that when

a business is conveyed, its trade name and goodwill are also conveyed.”             Colonial Elec. &

Plumbing Sttpply of Hammonton, LLC v. Colonial Elec. Supply, Ltd., No. 05-5408, 2007 WL

4571105, at *5 (D.N.J. Dec. 27, 2007) (internal citations omitted). However, “[i]f there is no

documentary evidence of an assignment, it may be proven by the clear and uncontradicted oral

testimony of a person in a position to have actual knowledge.” Id. (internal citations omitted).

Yet, courts “must be cautious in scenarios that do not involve clear written documents of

assignment” and must “[r]equir[e] strong evidence to establish an assignment.   .   .   to prevent parties

from using self-serving testimony to gain ownership of trademarks.” Id.

       Here, Steven never received an assignment of Anello Brothers’ trade name or goodwill.

first, the business was never conveyed to him,13 so assignment of the trade name and goodwill is

not assumed. To the contrary, in Spring 2011, Anello Brothers (which had been “essentially

defunct” for a little over five years) held a shareholder meeting, where Emilio Jr. joined with




13
   The Court also notes that any assignment in gross, or naked assignment, whereby Plaintiff was
assigned the name without its goodwill, would not support Plaintiffs argument that the trademark
is valid. “A purported assignment of a trademark without goodwill is an invalid assignment in
gross.” InterState Net Bank v. NetB@nk, Inc., 348 F. Supp. 2d 340, 349 (D.N.J. 2004) (internal
quotations omitted). The assignment of a mark without its goodwill is also referred to as a naked
assignment. See, e.g., Zinn v. Sitgttra, No. 35-3572, 2006 WL 2135811, *6 (D.N.J. July 28, 2006).
Such assignments are prohibited because “[u]se of the mark by the assignee in connection with a
different goodwill and different product would result in a fraud on the purchasing public who
reasonably assume that the mark signifies the same thing, whether used by one person or another.”
InterState Net Bank, 348 F. Supp. 2d at 349. Thus, even if there was a genuine issue of material
fact as to the assignment, the trademark would nevertheless be invalid because it is undisputed that
the actual Anello Brothers business was not transferred along with the mark.
                                                27
Vincenzo Sr. to (1) oust Ernilio Sr. from his position as president, and (2) re-open the business.

D.E. 140-4, Ex. G at 3. Therefore, there is no evidence that Anello Brothers was conveyed to

Steven or Anello fence.

         Although Steven claims that his father, Emilio Sr., the former President of Anello Brothers,

assigned the business’ rights to him, Compi.    ¶ 19, there is no evidence of this. The closest the
record comes to an assignment is that Emilio Sr. knew of, and had no objection to, Steven’s use

of the Anello name after Anello Brothers’ closure in 2006. D.E. 140-4, Ex. G at 15. Steven has

presented no authority that a mere lack of objection equates to an assignment. Moreover, Ernilio

Sr. was not even a majority shareholder of Anello Brothers at the time. Id. This is far from a valid

assignment of Anello Brothers’ goodwill and trade name.

         Critically, by the time of his deposition, Steven admitted that there had not been an

assignment from Anello Brothers. Steven admitted that he did not receive “any type of permission

to use the name Anello” in his fence company from Anello Brothers. D.E. 134-9, Ex. G at 10-11,

¶J 25-5. Instead, he claimed that the Anello name had been “abandoned”4 and that “[a]nyone of
the brothers” could have used and trademarked the name before he chose to do so. Id. at 52-3,      ¶J
23-25.    Therefore, by his own admission, the record indicates that Steven did not receive an

assignment.

         In sum, the foregoing evidence shows that Steven made a materially false

misrepresentation with intent to deceive the PTO in claiming his continuous use of the marks

ANELLO and ANELLO FENCE since 1963. The Court recognizes that such a finding is relatively




14
   Even the abandonment argument appears to be erroneous. Instead, as noted, Anello Brothers
was idle between 2006 and 2011. Judge Stem ruled that Vincenzo Sr. could use “Anello Brothers”
provided he paid for part of Steven’s counsel fees in bringing the 2011 action. D.E. 140-4, Ex. 6
at 16.
                                                  2$
rare at the summary judgment stage, but Steven has pointed to no evidence demonstrating that his

material misrepresentations were the result of a mistake or mere negligence. Indeed, he admitted

to a contrary view at his deposition. As noted, Steven’s primary response was issue preclusion,

which the Court has rejected. Thus, the Court agrees with Defendant that there is no genuine issue

of material fact precluding a finding that Steven procured the ANELLO (3,988,606) and ANELLO

FENCE (4,425,251) trademarks through fraud. The Court orders that these marks be cancelled

accordingly.

       VCA also argues that it had priority of use as to the name Anello. McDaniel Br. at 12.

“The first use test is generally proper for unregistered trademarks, taking account of the well-

established common law principle of ‘first-in-time, first-in-right’ that rewards actual and

continuous use in commerce as between market competitors.” Covertech Fabricating, Inc., 855

F.3d at 170 (citing Ford Motor Co., 930 F.2d at 292).                  “With respect to ownership of an

unregistered mark, the first party to adopt a mark can assert ownership so long as it continuously

uses the mark in commerce.” Commerce iVat. Ins. Servs., Inc. v. Commerce Ins. Agency, Inc., 214

F.3d 432, 438 (3d Cir. 2000) (quoting ford Motor Co., 930 f.2d at 292). The rule is long

established. Columbia Mill Co             Alcorn, 150 U.S. 460, 463-64 (1893) (“the exclusive right to the

use of the mark.   .   .   is founded on priority of appropriation; that is to say, the claimant of the trade

mark must have been the first to use or employ the same on like articles of production.”). Notably,

the prior mark need not be registered to successfully assert ownership through prior use. Santana

Prod., Inc. v. Compression Polymers, Inc., 8 F.3d 152, 155 (3d Cir. 1993) (“{AJ party’s right to

use a trademark is not dependent on its registration”). Therefore, a later user of a mark has no

right to exclusive use or ownership of the mark against a prior user who continuously used that

mark in the industry. Commerce Nat. Ins. Servs., Inc., 214 F.3d at 438; see also Grttelle v. Molly-



                                                        29
‘Es Dolt Outfitters, 94 F.2d 172, 176 (3d Cir. 1937) (holding that defendants had no exclusive right

to use certain marks “in view of the prior use of these trade-marks” by plaintiff). Because the later

user has no exclusive right to the mark, prior use provides grounds for cancellation of the later

mark. Blanchard Importing & Distrib. Co. v. Charles Gitman & Son, Inc., 353 F.2d 400, 401 (1st

Cir. 1965) (“As between conflicting claimants, it is well settled that the right to use the same mark

is based on priority of appropriation and that prior use of a trademark is a valid ground for

cancellation.” (citing Catfornia Piece Dye Works v. Caflfornia Hand Prints, 159 F.2d 871

(C.C.P.A. 1947)) (internal citations omitted)); see also Countiy floors, Inc. v. P’ship Composed

of Gepner & ford, 930 F.2d 1056, 1066 (3d Cir. 1991) (explaining that “[c]ancellation of the

registration depended on resolution of disputed factual issues concerning prior use, scope of that

use, and the possibilities of concurrent registration” and remanding the case to resolve these

disputed factual issues); Nat. footwear Ltd. v. Hart Schaffner & Marx & Roots, Inc., 577 F. Supp.

128, 133 (D.N.J. 1983) (“right to cancellation not limited to prior use of technical trademark; any

prior use of a name or word is sufficient where the prior user is injured by the registration” (citing

Btanchard Importing & Distrib. Co., 353 F.2d at 401)).

       Here, Defendant VCA opened in 2003 and indicates that it has been using the name Anello

in its advertisements since that period. McDaniel SOMF          15, 16. Of course, it is this very use

that Plaintiff now claims is trademark infringement. Compl.     ¶J 46, 48.   Plaintiff Anello Fence did

not open until 2007, Compl.   ¶   19— four years after Defendant began using the name. In fact, after

VCA opened and before Steven started Anello Fence, Steven sold his other fence company, A

Decorative Fence, to VCA. D.E. 140-4, Ex. G at 2. Plaintiff does not offer any evidence to dispute

VCA’s continuous use of the Anello name since 2003. The only response that Plaintiff provides




                                                   30
as to VCA’s continuous and prior use is that the 2003 Order prohibited VCA from using the name

Anello. P1. Opp’n at 16-17. For the reasons discussed as to issue preclusion, the Court disagrees.

          While not necessary to the Court’s decision, the Court also finds Plaintiffs argument to

strain credulity. Steven knew that Defendant had been operating since 2003 and Steven in fact

sold his own fencing business, A Decorative Fence, to Defendant when Steven moved to Florida

to become a police officer. D.E. 140-4, Ex. G at 2. Steven then paid Defendant $30,000 upon his

return to New Jersey so that Defendant would not enforce its restrictive covenant (included in its

purchase of A Decorative Fence) against him. Id. at 3. The Court finds it incredible for Steven to

now claim that he was not aware of Defendant’s prior use of Anello. However, whether Steven

knew or not is secondary to fact that there is no evidence disputing that Defendant did use the

Anello name before Plaintiff did. As a result, there is no genuine issue of material fact, and the

first-in-time, first-in-right doctrine applies to give Defendant superior rights to those of Plaintiff’5

          Because the ANELLO and ANELLO FENCE marks are              not   valid, Defendant argues that

the remaining causes of action also fail as a matter of law because they all rely on the validity of

the marks. McDaniel Br. at 14-15. In response, Plaintiff indicates that certain causes of action,

such as New Jersey’s unfair competition law and tortious interference may address conduct beyond

trademark infringement. P1. Opp’n at 19-20. While this may be accurate as a legal proposition,

Plaintiffs analysis nevertheless indicates that its claims are all based on trademark infringement)6


15
   The Court finds the foregoing issues to be dispositive as to trademark infringement. As a
result, the Court does not reach the parties’ remaining arguments, including those regarding
secondary meaning, likelihood of confusion, or fair use.
16
     Plaintiff argues the following:

                  Here, it is undisputed that Plaintiff owns the ANELLO marks,
                  thereby satisfying the second element of a Lanham Act violation. As
                  set forth in greater detail in Section II-IV, supra, Defendant has


                                                   31
Id. The closest Plaintiff comes to a non-infringement argument is its allegation of malicious

conduct, based on alleged violations of 2003 Order, the 2011 Order, and the arbitration awards.

Id. The Court has already found these assertions to be without merit. As a result, the Court grants

Defendant VCA summary judgment on the remaining counts.

Motions in Limine

       Defendant VCA filed a motion in limine seeking to preclude the expert testimony of Gary

B. Rosen. D.E. 135. Because the Court is granting summary judgment, the Court finds this motion

to be moot and denies it accordingly.’7




                failed to establish as a matter of law that Plaintiffs marks are not
                valid and legally protectable. Moreover, as detailed in Sections 1,
                11(B), III-IV, sitpra, Defendant’s use of the name “Anello” is
                malicious as it is in violation of numerous Court Orders and the
                Arbitration Award. Finally, as discussed in Section 11(B), supra,
                Plaintiff has provided evidence of numerous examples of customer
                confusion.

Id. (internal citations omitted).
‘
   Additionally, it is the Court’s practice that motions in limine are timely only after the Court’s
final pretrial order is entered. No final pretrial order has been entered in this matter.
                                                32
   III. CONCLUSION

       For the reasons set forth above, Defendant VCA’s motions for summary judgment, D.E.

133, 134, are granted. Pursuant to 15 U.S.C.   §   1119, the Court orders the Director of the United

States Patent and Trademark Office to cancel the Registrations ANELLO (Reg. No. 3,988,606)

and ANELLO FENCE (Reg. No. 4,425,251). Plaintiffs request to supplement the record, D.E.

149, is granted, but does not alter the Court’s analysis. Defendant VCA’s motion in limine, D.E.

135, is denied as moot. The parties are to address within 14 days, in writing and on the docket,

how, if at all, the Court’s Opinion and Order impacts Defendant’s pending counterclaims as well

as Plaintiffs claims against Defendant Shopper’s Guide, LLC. An appropriate Order accompanies

this Opinion.



Date: January 28, 2019


                                                        John Michael Vazquez,




                                                   33
